Exhibit T3A.65 CERTIFICATE OF AMENDMENT STOCK CORPORATION Office of the Secretary of the State 30 Trinity Street / P.O. Box 150470 / Hartford, CT 06115-0470 / Rev. 12/1999 Space For Office Use Only 1.NAME OF CORPORATION: Uno of Danbury, Inc. 2.THE CERTIFICATE OF INCORPORATION IS (check A., B. or C): X A.AMENDED. B.AMENDED AND RESTATED. C.RESTATED. 3.TEXT OF EACH AMENDMENT / RESTATEMENT: 1. NAME CORPORATION:UR of Danbury CT, Inc. (Please reference an 8 1/2 X 11 attachment if additional space is needed) Space For Office Use Only 4.VOTE INFORMATION (check A., B. or C.): A.The resolution was approved by shareholders as follows: (set forth all voting information required by Conn. Gen. Stat. Section 33-800 as amended in the space provided below) X B.The amendment was adopted by the board of directors without shareholder action.No shareholder vote was required for adoption. C.The amendment was adopted by the incorporators without shareholder action.No shareholder vote was required for adoption. 5.EXECUTION: Dated this day of January, 2002. George W. Herz II Sr. Vice President, General Counsel & Secretary /s/ George W. Herz II Print or type name of signatory Capacity of signatory Signature 2 CERTIFICATE OF AMENDMENT STOCK CORPORATION Office of the Secretary of the State 30 Trinity Street / P.O. Box 150470 / Hartford, CT 06115-0470 / Rev. 12/1999 Space For Office Use Only Filing # 0002363-02 VOL B-00465 Filed 01/10/2002 4:00 PM Secretary of the State Connecticut Secretary of State 1.NAME OF CORPORATION: Uno of Danbury, Inc. 2.TOTAL NUMBER OF AUTHORIZED SHARES:100 If the corporation has more than one class of shares, it must designate each class and the number of shares authorized within each class below Class Number of shares per class Common 100 3.TERMS, LIMITATIONS, RELATIVE RIGHTS KIND PREFERENCES OF EACH CLASS OF SHARES AND SERIES THEREOF PURSUANT TO CONN. GEN. STAT. SECTION 33-665: 3 Space For Office Use Only Space For Office Use Only Filing # 0002363-02 VOL B-00465 Filed 01/10/2002 4:00 PM Secretary of the State Connecticut Secretary of State 4.APPOINTMENT OF REGISTERED AGENT (Please select only one A., B.): Print or type name of agent: Business address:(P.O. Box is unacceptable) A.Individual’s Name Residence address:(P.O. Box is unacceptable) B.Business Entity: Address:(P.O. Box is unacceptable) C T Corporation System One commercial Plaza, Hartford, Connecticut 06103 Acceptance of appointment C T Corporation System By:_/s/ Lauren Kreatz Signature of agent 5.OTHER PROVISIONS: 6.EXECUTION: Dated this 10th day of January, 2002. Certificate must be signed by each incorporator. PRINT OR TYPE NAME OF INCORPORATOR(S) SIGNATURES(S) COMPLETE ADDRESS(S) Helen Falvey /s/ Helen Falvey 101 Federal Street, Boston, MA 0210 5
